In an action to recover damages for breach of an employment agreement, defendants appeal from an order of the Supreme Court, Nassau County, dated July 1, 1976, which (1) denied the branch of their motion which sought dismissal of the complaint as against the individual defendant on the ground of lack of personal jurisdiction and (2) denied the balance of their motion, which sought dismissal of the complaint on the ground of forum non conveniens. Order affirmed, with $50 costs and disbursements. Under the facts of this case, defendant Scher was subject to personal jurisdiction. Plaintiff resides in New York and the corporate defendant concededly does business in New York. Moreover, since the employment agreement related to plaintiff’s work as a saleman in New York, the court properly denied the motion of the New Jersey defendants to dismiss on the ground of forum non conveniens. Martuscello, Acting P. J., Cohalan, Rabin and Mollen, JJ., concur.